Citation Nr: 0942618	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a compensable disability rating for a service-
connected abdominal aortic aneurysm (AAA) from August 1, 2002 
to April 4, 2007 to include the propriety of a reduction in 
rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The Veteran served on active duty from May 1946 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by which the RO granted an 
earlier effective date of May 8, 2001 for the Veteran's 
service-connected AAA.  The RO assigned a 100 percent 
disability rating effective May 8, 2001, a zero percent 
evaluation effective August 1, 2002, and a 100 percent 
evaluation effective April 5, 2007.  The Veteran contends 
that he is entitled to a 100 percent evaluation between 
August 1, 2002 and April 4, 2007 and asserts that a rating 
reduction took place improperly.

The procedural history of this case is rather complex.  In 
August 2001, the Veteran filed a claim of service connection 
for diabetes mellitus type II and hypertension.  By rating 
decision dated in July 2002, the RO, in pertinent part, 
granted service connection for hypertension with AAA repair 
to which it assigned a 10 percent disability evaluation 
effective July 9, 2001.  

On April 5, 2007, the RO received the Veteran's claim for 
increase.  Namely, the Veteran asked that his service-
connected disabilities be reevaluated.  

By September 2007 rating decision, the RO granted service 
connection for an AAA as a separate disability from 
hypertension to which it assigned a 100 percent disability 
evaluation effective April 5, 2007.  In a November 2007 
notice of disagreement, the Veteran argued that he was 
entitled to an effective date in July 2001 for the grant of 
service connection for an AAA and for the assignment of a 100 
percent disability evaluation.  

By April 2008 rating decision, the RO assigned a 100 percent 
disability evaluation to the service-connected AAA 
(previously rated with hypertension under Diagnostic Code 
7101) effective May 1, 2001, a zero percent disability rating 
effective August 1, 2002, and a 100 percent disability rating 
effective April 5, 2007.  Because the full benefit sought on 
appeal regarding an earlier effective date for service 
connection was granted, that issue is no longer before the 
Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In June 2008, the Veteran filed what can be construed as a 
notice of disagreement with the zero percent rating assigned 
from August 1, 2002 to April 4, 2007 as well as the propriety 
of the reduction in rating.  As a statement of the case has 
not yet been issued on this matter, additional action by the 
RO is required as set forth below in the REMAND portion of 
this decision.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

As indicated, in an April 2008 rating decision, the RO 
assigned a zero percent disability rating for the service-
connected AAA from August 1, 2002 to April 4, 2007.  

A timely notice of disagreement has been filed with respect 
to the zero percent rating as well as the propriety of the 
reduction in rating, but the RO failed to issue a statement 
of the case regarding these matters.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue same is 
a procedural defect.  Manlincon, 12 Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.

Therefore, the Board must remand the matter on appeal for 
preparation of a statement of the case.  VAOPGCPREC 16-92 
(July 24, 1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a statement of the case concerning 
the issue of entitlement to a compensable 
disability rating for a service-connected 
AAA from August 1, 2002 to April 4, 2007 
to include the propriety of a reduction 
in rating.  All indicated development 
should be taken in this regard.  The 
Veteran should, of course, be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) 
(2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

